Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 07/14/21.
3.	Claims 1-2, 4-5, 9, 11, 13-14, 18, 20-21, 23-24, 28, 30, 32-33, 36, 38-39, 41-42, 45, 47, 49, 52, 54-60 & 63 are under examination.
4.	Claims 1-2, 20-21, 38-39, 49 & 54-55 are amended.
5.	Claims 3, 6-8, 10, 12, 15-17, 19, 22, 25-27, 29, 31, 34-35, 37, 40, 43-44, 46, 48, 50-51, 53 & 61-62 are canceled.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 07/14/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
7.	Applicant’s amendment and arguments filed on 07/14/21, with respect to claims 1-2, 4-5, 9, 11, 13-14, 18, 20-21, 23-24, 28, 30, 32-33, 36, 38-39, 41-42, 45, 47, 49, 52, 54-60 & 63  are rejected under 103 have been fully considered and are persuasive since the applicant’s has incorporate the indicated allowable subject matter claims 16-17, 34-35, 50-51 & 61-62 into all the independent claims 1, 20, 38 & 54 respectively. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
07/14/21, with regards to specification objection (abstract) has been fully considered and is persuasive. Therefore, the specification objection has been withdrawn.
9.	Applicant amendment filed on 07/14/21, with regards to drawing objection (FIG. 1) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn.
10.	Applicant amendment filed on 07/14/21, with regards to claim objection (Claims 20, 32, 34-35, 38 & 49-51) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.

Allowable Subject Matter
11.	Claims  1-2, 4-5, 9, 11, 13-14, 18, 20-21, 23-24, 28, 30, 32-33, 36, 38-39, 41-42, 45, 47, 49, 52, 54-60 & 63 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Rune et al. 2020/0119800 A1 (Title: Beam sweep measurement window) (See abstract, Para. 0005-0006 & 0012).
B.	Henrk et al. 2017/0366992 A1 (Title: Radio link reporting using multiple symbol sequences) (See FIG. 1, Para. 0050 & 0096).
Parkvall et al. 2017/0331670 A1 (Title: Network architecture method and devices for a wireless communication network) (See Para. 1355, 1356 & 1363).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469